DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 01 February 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 01 February 2019 does not provide a column that provides a blank space next to each document to be considered, for the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “thin-film battery pack” in claim 1 is used by the claim to mean “thin-film solar cells” while the accepted meaning is “solid state electrochemical battery” typically used for power storage. The term is indefinite because the specification does not clearly redefine the term.
Claims 2-13 are also rejected as indefinite by depending from indefinite claim 1.

Claim 15 is also rejected as indefinite by depending from indefinite claim 14.

Claim 1 recites the limitation “edges between the glass sheet and the front packaging plate are directly sealed with an adhesive tape” but it’s not clear what or which edges are being referenced in the recitation. It’s not clear if “edges between the glass sheet and the front packaging plate” is referring to both edges of the glass sheet and the front packaging plate, or edges of only one of said glass sheet and front packaging plate. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-13 are also rejected as indefinite by depending from indefinite claim 1.

Claim 12 recites the limitation “edges between the glass sheet and the front packaging plate are sealed with an adhesive tape” but it’s not clear what or which edges are being referenced in the recitation. It’s not clear if “edges between the glass sheet and the front packaging plate” is referring to both edges of the glass sheet and the front packaging plate, or edges of only one of said glass sheet and front packaging plate. Furthermore, it’s not clear if the “edges” referenced in claim 12 are the same edges recited in claim 1 or different edges. It’s not clear if the “adhesive tape” recited in claim 
Claim 13 is also rejected as indefinite by depending from indefinite claim 12.

Claim 15 recites the limitation “the edges between the glass sheet and the front packaging plate are sealed with a butyl adhesive tape”, but it’s not clear what or which edges are being referenced in the recitation. It’s not clear if “the edges between the glass sheet and the front packaging plate” is referring to both edges of the glass sheet and the front packaging plate, or edges of only one of said glass sheet and front packaging plate. As such, the scope of claim 15 cannot be determined and is rendered indefinite.

Claim Interpretation
The claims recite the phrase “a thin-film battery pack”. This phrase is being interpreted as referring to a thin-film photovoltaic solar cell or thin-film photovoltaic solar cells in light of paragraph [0003] of applicant’s instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gonzalez et al (US 2010/0147364).

Regarding claim 1 Gonzalez discloses a thin-film battery photovoltaic module, comprising a glass sheet ([0026], [0028], Fig. 3C see: bottom protective sheet 108B formed from glass), a front packaging plate ([0026], [0028], Fig. 3C see: top protective sheet 108A) and a thin-film battery pack ([0026], [0028], Figs. 3A-3C see: solar cell string 102 of thin film solar cells), wherein the thin-film battery pack is disposed between the glass sheet and the front packaging plate ([0026], [0028], Fig. 3C see: solar cell string 102 between sheets 108A and 108B), and a light-receiving surface of the thin-film battery pack faces the front packaging plate ([0026], [0028], Fig. 3C see: solar cell string 102 illuminated from top protective sheet 108A side); and 
wherein a packaging adhesive film which is disposed between the thin-film battery pack and the front packaging plate ([0028], Figs. 3A-3C see: encapsulation material 106 disposed between the top protective sheet 108A and solar cell string 102), and edges between the glass sheet and the front packaging plate are directly sealed with an adhesive tape ([0028] Figs. 3A-3C see: edge sealant 108C disposed directly 

Regarding claim 2 Gonzalez discloses the thin-film battery photovoltaic module according to claim 1, wherein the front packaging plate is a glass material or an ETFE film material ([0026], [0028], [0039] Fig. 3C see: top protective sheet 108A formed from glass or a fluoropolymer including ETFE).  

Regarding claims 4 and 11 Gonzalez discloses the thin-film battery photovoltaic module according to claims 1 and 2, wherein a diode string (Figs. 3B-3C see: bypass diodes 110), a connecting piece (Figs. 3B-3C see: diode leads 112A and 112B or one of conductive leads 104), and a busbar (Figs. 3B-3C see: one of conductive leads 104) are disposed between the thin-film battery pack and the glass sheet ([0028], Figs. 3B-3C see: bypass diodes 110, diode leads 112A,112B and conductive leads 104 are disposed between solar cell string 102 and bottom protective sheet 108B).  

Regarding claim 12 Gonzalez discloses the thin-film battery photovoltaic module according to claim 2, wherein the edges between the glass sheet and the front packaging plate are sealed with an adhesive tape ([0028] Figs. 3A-3C see: edge sealant 108C disposed directly between the edges of top protective sheet 108A and bottom protective sheet 108B where edge sealant 108C is formed as a tape (para [0008])).  

.  




Claim(s) 1-3, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Damm (US 2012/0103397).

Regarding claim 1 Damm discloses a thin-film battery photovoltaic module, comprising a glass sheet ([0017], [0035]-[0037] Figs. 1-2 see: rear film 6 which can be a glass material), a front packaging plate ([0035]-[0037] Figs. 1-2 see: glass cover 1) and a thin-film battery pack ([0003], [0035]-[0037] Figs. 1-2 see: layer of solar cells 4 which can be a thin-layer of solar cells), wherein the thin-film battery pack is disposed between the glass sheet and the front packaging plate, and a light-receiving surface of the thin-film battery pack faces the front packaging plate ([0035]-[0037] Figs. 1-2 see: layer of solar cells 4 disposed between glass cover 1 and rear film 6 and receiving light through glass cover 1); and 
wherein a packaging adhesive film which is disposed between the thin-film battery pack and the front packaging plate ([0035]-[0037] Figs. 1-2 see: adhesive layer 2 disposed between glass cover 1 and layer of solar cells 4), and edges between the glass sheet and the front packaging plate are directly sealed with an adhesive tape ([0020], [0035]-[0037] Figs. 1-2 see: linear body 7 formed from a core 8 and jacket layer 9 of an adhesive is disposed directly between edges of glass cover 1 and rear film 6 where linear body 7 is formed as a tape (para [0020])).  

Regarding claim 2 Damm discloses the thin-film battery photovoltaic module according to claim 1, wherein the front packaging plate is a glass material or an ETFE film material ([0035]-[0037] Figs. 1-2 see: glass cover 1).  

Regarding claims 3 and 10 Damm discloses the thin-film battery photovoltaic module according to claims 1 and 2, wherein the packaging adhesive film is a POE film ([0024], [0035]-[0037] Figs. 1-2 see: adhesive layers can be formed from TPO (thermoplastic polyolefins) which is analogous to POE (polyolefin elastomers)).  

Regarding claim 9 Damm discloses the thin-film battery photovoltaic module according to claim 1, wherein the adhesive tape is a butyl adhesive tape ([0020], [0026], [0037] Figs. 1-2 see: linear body 7 comprises isobutyl).  

Regarding claim 12 Damm discloses the thin-film battery photovoltaic module according to claim 2, wherein the edges between the glass sheet and the front packaging plate are sealed with an adhesive tape ([0020], [0035]-[0037] Figs. 1-2 see: linear body 7 formed from a core 8 and jacket layer 9 of an adhesive is disposed between edges of glass cover 1 and rear film 6 where linear body 7 is formed as a tape (para [0020])).  

Regarding claim 13 Damm discloses the thin-film battery photovoltaic module according to claim 12, wherein the adhesive tape is a butyl adhesive tape ([0020], [0026], [0037] Figs. 1-2 see: linear body 7 comprises isobutyl).  


Claims 1-2, 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Inomata et al (US 2013/0247964).

Regarding claim 1 Inomata discloses a thin-film battery photovoltaic module, comprising a glass sheet ([0024]-[0027], [0039], Figs. 3-4 see: first substrate 2 formed from glass), a front packaging plate ([0024]-[0027], [0039], Figs. 3-4 see: second substrate 9 having light receiving surface 9a) and a thin-film battery pack ([0024]-[0029], [0039], Figs. 3-4 see: photoelectric converter 1 formed as a thin film (CIGS materials)), wherein the thin-film battery pack is disposed between the glass sheet and the front packaging plate, and a light-receiving surface of the thin-film battery pack faces the front packaging plate ([0024]-[0029], [0039], Figs. 3-4 see: photoelectric converter 1 disposed between first substrate 2 and second substrate 9 and facing light receiving surface 9a); and 
wherein a packaging adhesive film which is disposed between the thin-film battery pack and the front packaging plate ([0042], Figs. 3-4 see: first sealing member 12 disposed between photoelectric converter 1 and second substrate 9), and edges between the glass sheet and the front packaging plate are directly sealed with an adhesive tape ([0043], [0045], Figs. 3-4 see: edges of first substrate 2 and second substrate 9 are directly sealed by second sealing member 13 formed as a tape-like member).  



Regarding claim 9 Inomata discloses the thin-film battery photovoltaic module according to claim 1, wherein the adhesive tape is a butyl adhesive tape ([0043], [0045], Figs. 3-4 see: tape-like second sealing member 13 is butyl rubber).  

Regarding claim 12 Inomata discloses the thin-film battery photovoltaic module according to claim 2, wherein the edges between the glass sheet and the front packaging plate are sealed with an adhesive tape ([0043], [0045], Figs. 3-4 see: edges of first substrate 2 and second substrate 9 are sealed by second sealing member 13 formed as a tape-like member).  

Regarding claim 13 Inomata discloses the thin-film battery photovoltaic module according to claim 12, wherein the adhesive tape is a butyl adhesive tape ([0043], [0045], Figs. 3-4 see: tape-like second sealing member 13 is butyl rubber).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al (US 2010/0147364) as applied to claims 1-2, 4, 11-12, and 14 above, and further in view of Damm (US 2012/0103397).

Regarding claims 3 and 10 Gonzalez discloses the thin-film battery photovoltaic modules according to claims 1 and 2 but does not explicitly disclose wherein the packaging adhesive film is a POE film.

Damm and Gonzalez are combinable as they are both concerned with the field of photovoltaic modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic module of Gonzalez in view of Damm such that the packaging adhesive film of Gonzalez is formed from a POE film as taught by Damm (Damm, [0024], [0035]-[0037] Figs. 1-2 see: adhesive layers can be formed from TPO (thermoplastic polyolefins) which is analogous to POE (polyolefin elastomers)) as such a modification would have amounted to the use of a known packaging adhesive film for its intended purpose as an encapsulant layer in the well-known environment of a photovoltaic module to accomplish the entirely expected result of sealing the photovoltaic cells within the module.

Regarding claims 9, 13 and 15 Gonzalez discloses the thin-film battery photovoltaic modules according to claims 1, 12 and 14 and although Gonzalez discloses wherein the component layer comprise a diode string (Figs. 3B-3C see: bypass diodes 110), a connecting piece (Figs. 3B-3C see: diode leads 112A and 112B or one of conductive leads 104), and a busbar (Figs. 3B-3C see: one of conductive leads 104), and the edges between the glass sheet and the front packaging plate are sealed with an adhesive tape ([0028], Figs. 3A-3C see: encapsulation material 106 
Damm teaches an adhesive tape for sealing the edges of a photovoltaic module which is a butyl adhesive tape (Damm, [0020], [0026], [0035]-[0037] Figs. 1-2 see: linear body 7 formed from a core 8 and jacket layer 9 of an adhesive is disposed directly between edges of glass cover 1 and rear film 6 where linear body 7 is formed as a tape (para [0020]) and comprises isobutyl). Damm teaches this adhesive tape construction maintains higher viscosity during module lamination than the interior adhesive layers to prevent discharge of adhesive material from the edges of the module during lamination (Damm, [0037]-[0038]).
Damm and Gonzalez are combinable as they are both concerned with the field of photovoltaic modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic module of Gonzalez in view of Damm such that the adhesive tape of Gonzalez is a butyl adhesive tape as taught by Damm (Damm, [0020], [0026], [0035]-[0037] Figs. 1-2 see: linear body 7 formed from a core 8 and jacket layer 9 of an adhesive where linear body 7 is formed as a tape (para [0020]) and comprises isobutyl) as Damm teaches this adhesive tape construction maintains higher viscosity during module lamination than the interior adhesive layers to prevent .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al (US 2010/0147364) as applied to claims 1-2, 4, 11-12, and 14 above, and further in view of Croft et al (US 2011/0284052).

 Regarding claim 5 Gonzalez discloses the thin-film battery photovoltaic module according to claim 4, and although Gonzalez teaches wherein an insulating layer is disposed between the thin-film battery pack and the diode string and connecting piece (Gonzalez, [0035] Fig. 5A see: insulating film 504 disposed between back surface of solar cells and diode leads 502, 503, and bypass diode 501), Gonzalez does not explicitly disclose where the insulating layer is between the busbar and the thin-film battery pack.
 Croft teaches a thin-film battery photovoltaic module where an insulating layer is disposed between a thin-film battery pack and a diode string, a connecting piece and a busbar (Croft, [0071], [0014] Fig. 4A see: insulating strip 412 positioned between the integrated diode assembly 410, interconnecting conductors 414, and busbar 408 and solar cells rows 401 and 405).
Croft and Gonzalez are combinable as they are both concerned with the field of photovoltaic modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic module of Gonzalez in view of Croft such that 

Regarding claim 6 modified Gonzalez discloses the thin-film battery photovoltaic module according to claim 5, and Gonzalez teaches further comprising a 8LZ1803450CN01-USjunction box, wherein the busbar is inserted into the junction box after passing through the glass sheet (Gonzalez, [0038]-[0039] Fig. 6 see: buss conductors 607B and 607C are connected to a junction box through openings in the bottom protective sheet when module construction is complete).  

Regarding claim 7 modified Gonzalez discloses the thin-film battery photovoltaic module according to claim 6, and Gonzalez teaches wherein the busbar passes through an outlet, which is located on the glass sheet or between the glass sheet and the front packaging plate (Gonzalez, [0038]-[0039] Fig. 6 see: buss conductors 607B and 607C .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al (US 2010/0147364) in view of Croft et al (US 2011/0284052) as applied to claims 1-2, 4-7, 11-12, and 14 above, and further in view of Inomata et al (US 2013/0247964).

Regarding claim 8 modified Gonzalez discloses the thin-film battery photovoltaic module according to claim 7, but Gonzalez does not explicitly disclose wherein the outlet is sealed with a sealant.
Inomata teaches a solar cell module comprising a 8LZ1803450CN01-USjunction box, wherein a busbar is inserted into the junction box after passing through an outlet in a glass sheet (Inomata, [0046]-[0050] Figs. 3 and 5 see: terminal box B1 positioned on first substrate 2 where conductive leads 11 pass through opening portion 14 in first substrate 2 and are inserted into terminal box B1), wherein the outlet is sealed with a sealant (Inomata, [0052]-[0057], Fig. 5 see: opening portion 14 in first substrate 2 is sealed by filling member 20 which prevents water/moisture from entering opening portion 14). Inomata teaches this prevents water/moisture from entering the outlet (Inomata, [0052]-[0057]).
Inomata and Gonzalez are combinable as they are both concerned with the field of photovoltaic modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic module of Gonzalez in view of Inomata such that the outlet in the module of Gonzalez is sealed with a sealant as taught by Inomata .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata et al (US 2013/0247964) as applied to claims 1-2, 9 and 12-13 above, and further in view of Hayes (US 2008/0053516).

Regarding claims 3 and 10 Inomata disclose the thin-film battery photovoltaic modules according to claims 1 and 2, but does not explicitly disclose wherein the packaging adhesive film is a POE film.
Hayes teaches a thin-film battery photovoltaic module where the packaging adhesive film is formed from a POE film (Hayes, [0047]-[0049] Fig. 3 see: encapsulant films 32 and 34 are formed from polymeric compositions including polyolefin block elastomers).
Hayes and Inomata are combinable as they are both concerned with the field of photovoltaic modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic module of Inomata in view of Hayes such that the packaging adhesive film of Inomata is formed from a POE film as taught by Hayes (Hayes, [0047]-[0049] Fig. 3 see: encapsulant films 32 and 34 are formed from polymeric compositions including polyolefin block elastomers) as such a modification .

Claims 4-8, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata et al (US 2013/0247964) as applied to claims 1-2, 9 and 12-13 above, and further in view of Croft et al (US 2011/0284052).

Regarding claims 4, and 11 Inomata discloses the thin-film battery photovoltaic modules according to claims 1 and 2, but does not explicitly disclose wherein a diode string, a connecting piece, and a busbar are disposed between the thin-film battery pack and the glass sheet.
Croft teaches a thin-film battery photovoltaic module comprising a diode assembly 100 in Fig. 1 which includes a interconnecting conductors 120 and diode lead assemblies 112 on an insulating strip 102 positioned behind the solar cells between said cells and the back insulating sheet (paras [0045], [0047], [0054], [0014]), where Croft teaches the a diode string, a connecting piece, and a busbar are disposed between the thin-film battery pack and the glass sheet (Croft, [0071], [0014] Fig. 4A see: integrated diode assembly 410 including diodes, interconnecting conductors 414, and busbar 408 all on insulating strip 412 are arranged behind rows of solar cells 401 and 405 between said solar cells and a back insulating sheet of the module). Croft teaches 
Croft and Inomata are combinable as they are both concerned with the field of photovoltaic modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic module of Inomata in view of Croft such that the module of Inomata further comprises a diode string, a connecting piece, and a busbar disposed between the thin-film battery pack of Inomata and the glass sheet of Inomata as taught by Croft (Croft, [0071], [0014] Fig. 4A see: integrated diode assembly 410 including diodes, interconnecting conductors 414, and busbar 408 all on insulating strip 412 are arranged behind rows of solar cells 401 and 405 between said solar cells and a back insulating sheet of the module) as Croft teaches this diode assembly provides protection for the solar cells from damage caused by electrical shunts and reverse currents (Croft, [0040]-[0041]).

Regarding claim 5 modified Inomata discloses the thin-film battery photovoltaic module according to claim 4, and Croft further teaches wherein an insulating layer is disposed between the thin-film battery pack and the diode string, the connecting piece and the busbar (Croft, [0071], [0014] Fig. 4A see: insulating strip 412 positioned between the integrated diode assembly 410, interconnecting conductors 414, and busbar 408 and solar cells rows 401 and 405).  



Regarding claim 7 modified Inomata discloses the thin-film battery photovoltaic module according to claim 6, and Inomata teaches wherein the busbar passes through an outlet, which is located on the glass sheet or between the glass sheet and the front packaging plate (Inomata, [0046]-[0050] Figs. 3 and 5 see: conductive leads 11 pass through opening portion 14 in first substrate 2 and are inserted into terminal box B1).  

Regarding claim 8 modified Inomata discloses the thin-film battery photovoltaic module according to claim 7, and Inomata teaches wherein the outlet is sealed with a sealant (Inomata, [0052]-[0057], Fig. 5 see: opening portion 14 in first substrate 2 is sealed by filling member 20 which prevents water/moisture from entering opening portion 14).  

Regarding claim 14 Inomata discloses a thin-film battery photovoltaic module, comprising a glass sheet ([0024]-[0027], [0039], Figs. 3-4 see: first substrate 2 formed from glass), a front packaging plate ([0024]-[0027], [0039], Figs. 3-4 see: second substrate 9 having light receiving surface 9a) and a thin-film battery pack ([0024]-[0029], 
Inomata does not explicitly disclose wherein, the thin film battery photovoltaic module further comprises a component layer which is disposed on the other side of the thin-film battery pack opposite to the light-receiving surface, and the component layer and the glass sheet are packaged.
Croft teaches a thin-film battery photovoltaic module comprising a component layer which is disposed on the other side of the thin-film battery pack opposite to the light-receiving surface, and the component layer and back sheet are packaged (Croft, [0071], [0014] Fig. 4A see: integrated diode assembly 410 including diodes, interconnecting conductors 414, and busbar 408 all on insulating strip 412 are arranged behind rows of solar cells 401 and 405 between said solar cells and a back insulating sheet of the module). Croft teaches this diode assembly provides protection for the solar cells from damage caused by electrical shunts and reverse currents (Croft, [0040]-[0041]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic module of Inomata in view of Croft such that the module of Inomata further comprises a component layer which is disposed on the other side of the thin-film battery pack of Inomata opposite to the light-receiving surface, and the component layer and the glass sheet (backsheet) of Inomata are packaged as taught by Croft (Croft, [0071], [0014] Fig. 4A see: integrated diode assembly 410 including diodes, interconnecting conductors 414, and busbar 408 all on insulating strip 412 are arranged behind rows of solar cells 401 and 405 between said solar cells and a back insulating sheet of the module) as Croft teaches this component layer diode assembly provides protection for the solar cells from damage caused by electrical shunts and reverse currents (Croft, [0040]-[0041]).

Regarding claim 15 modified Inomata discloses the thin-film battery photovoltaic module according to claim 14, and Croft teaches wherein the component layer comprise a diode string, a connecting piece, and a busbar (Croft, [0071], [0014] Fig. 4A see: integrated diode assembly 410 including diodes, interconnecting conductors 414, and busbar 408 all on insulating strip 412), and Inomata teaches the edges between the glass sheet and the front packaging plate are sealed with a butyl adhesive tape (Inomata, [0043], [0045], Figs. 3-4 see: tape-like second sealing member 13 is butyl rubber sealing edges of substrates 2 and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726